Citation Nr: 0335553	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service connected low 
back disability.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from an August 1999 rating decision 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  

In June 2001, the Board remanded the case for additional 
development.  Subsequently, a March 2003 rating action 
continued the prior denials.

The issues of entitlement to an evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
and for a total disability rating based on individual 
unemployability due to service connected disability, will be 
addressed in the remand section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for a psychiatric disorder.

2.  There is no evidence of the veteran suffering from a 
psychiatric disorder during service; the record does not 
contain competent evidence relating any current psychiatric 
disorder to the veteran's period of active military service 
or to his service connected back disability; the veteran's 
alcohol dependence is the result of his own willful 
misconduct.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service, and is not proximately due to or the result 
of the service- connected back disability.  38 U.S.C.A. §§ 
1110. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the previous remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the June 2000 
statement of the case (SOC) of the laws and regulations 
governing his claim for service connection.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.

An June 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claim.  Additionally, the 
supplemental statement of the case dated in March 2003 
contained the provisions of 38 C.F.R. § § 3.159.  The veteran 
underwent a VA examination in January 2003, and a report of 
that examination is associated with the claims folder.  
Additionally, VA outpatient records have been obtained.  The 
veteran has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F3d 1334 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  However, in this case the 
letter was sent to the veteran in June 2001, more than two 
years prior to the Board's consideration of this case.  
Furthermore, neither the veteran nor his representative has 
indicated the presence of any additional materials required 
to properly adjudicate the veteran's claim. 

Thus, on appellate review, the Board sees no areas in which 
further development of the veteran's claim for service 
connection is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this issue further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran contends that he has a chronic psychiatric 
disability as a result of his service connected back 
disorder.  Direct service connection may be granted where a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  "In line of duty" means an 
injury incurred or aggravated during a period of active 
military service unless such injury was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of the veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n); see 38 C.F.R. §§ 3.301, 3.302.

Regulations provide that alcohol abuse and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

With respect to alcohol and drug abuse, section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990 prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  

In a recent opinion, the General Counsel reiterated that 38 
U.S.C.A. § 105(a)  precludes direct service connection for a 
disability that is a result of a veteran's own abuse of 
alcohol or drugs for purposes of all VA benefits.  See 
VAOPGCPREC 7-99.  The statute precludes compensation for (a) 
primary alcohol abuse disabilities and (2) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.

The veteran's service medical records do not show any 
complaints or findings of a psychiatric nature.  His service 
separation examination, dated in March 1976, shows normal 
psychiatric evaluation.

A May 1999 VA psychiatric consultation noted a diagnosis of 
alcohol dependence.  An August 1999 VA psychiatric 
consultation also noted a diagnosis of alcohol dependence.  
The veteran was noted to be in denial as to his disorder, and 
an alcohol clinic referral was provided.

A December 2000 psychological testing report found cognitive 
disorder, not otherwise specified; and depressive disorder, 
not otherwise specified.  Cognitive changes due to depression 
and age-related cognitive decline were ruled out.

A VA psychiatric examination was conducted in January 2003.  
The veteran reported that he was separated from his wife.  He 
reported occasional insomnia.  He did not report persistent 
anxiety symptoms, or psychotic or cognitive symptoms.  On 
examination, the veteran was alert, aware, and in contact 
with reality.  His thought processes were coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech, delusions, or 
hallucinations.  The veteran's mood was euthymic, and his 
affect was broad and appropriate.  He was oriented in person, 
place and time.  Memory was intact.  Judgment was good, and 
insight poor.  He did not accept his alcohol problem and used 
rationalization and denial in this process.  The diagnosis 
was alcohol dependence, in sustained full remission, as 
reported by the patient.  The examiner continued:

There is no evidence in the medical 
record, in the claims folder, and in the 
clinical history that the veteran's 
condition, alcohol dependence, was 
precipitated or aggravated by his spinal 
disc condition.

Due to the above reasons, it is my opinion 
that his alcohol dependence is not related 
to service or his service connected back 
condition.

Although the veteran has claimed that his psychiatric 
disorder was caused by his service- connected back 
disability, the veteran is a layperson, and as a layperson, 
he does not have the expertise to opine regarding medical 
etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that the weight of the evidence shows that 
his current diagnosis is alcohol dependence.  The veteran's 
alcohol dependence has not been related to his period of 
active duty in the military or to his service connected 
disability by any competent authority, and the VA examiner in 
January 2003 specifically noted that his current diagnosis 
was not related either to service or to his service connected 
back disability.  The veteran does not exhibit a psychiatric 
disability that can be related to service.  The veteran's 
currently diagnosed alcohol dependence neither occurred in 
nor was caused by service.  In fact, the first indication of 
alcohol dependence occurred more than 15 years following his 
separation from service.  Further, even if the veteran's 
alcohol dependence was linked to his period of active 
military service, as noted above, no compensation shall be 
paid if a veteran's disability is the result of his own 
willful misconduct.  See 38 U.S.C.A. § 105;  38 C.F.R. 
§§ 3.1, 3.301.  

Since the veteran's alcohol dependence has not been shown to 
be a "secondary result" of an "organic disease or 
disability," it is considered to be "willful misconduct."  
See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

As noted above, the VA General Counsel has determined that 38 
U.S.C.A. § 105(a)  precludes direct service connection for a 
disability that is a result of a veteran's own abuse of 
alcohol or drugs for purposes of all VA benefits.  See 
VAOPGCPREC 7-99.  

In sum, the Board finds that the veteran's alcohol dependence 
was not present during or otherwise related to his period of 
service, it is not etiologically related to his service 
connected back disability, and it is the result of his own 
willful misconduct.  


ORDER

Service connection for a psychiatric disability, claimed as 
secondary to service connected low back disability, is 
denied.


REMAND

The veteran contends that his service connected degenerative 
disc disease of the lumbar spine merits a higher evaluation, 
and that he is unable to work due to that disability.  He has 
indicated that he has received treatment for his back 
disability from Gerardo Jose Allende, M.D., and from the VA 
Medical Center in San Juan.  The Board notes that a statement 
dated in May 2002 from Dr. Allende noted that he had treated 
the veteran since 1998, however the only evidence of record 
from this physician consists of two written statements.  The 
Board is of the opinion that the complete treatment records 
of Dr. Allende are necessary for proper evaluation of the 
veteran's back disability.  Similarly, the most recent VA 
outpatient records of the veteran are dated in October 2000; 
complete current records should be obtained.

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  After obtaining any necessary 
releases, the RO should obtain the 
complete treatment records of the veteran 
since 1998 from Gerardo Jose Allende, 
M.D., in Rio Grande, Puerto Rico.  All 
records obtained should be associated 
with the claims folder.

3.  The RO should obtain copies of the 
complete treatment records of the veteran 
from the VA Medical Center in San Juan, 
Puerto Rico, since October 2000.  All 
records obtained should be associated 
with the claims folder.

4.  Following the above, the RO should 
re-adjudicate the veteran's claims for 
entitlement to an evaluation in excess of 
40 percent for degenerative disc disease 
of the lumbar spine, and for a total 
disability rating based on individual 
unemployability due to service connected 
disability, with consideration given to 
the new rating formula for rating 
diseases and injuries of the spine which 
became effective September 26, 2003, and 
were published in the Federal Register on 
August 27, 2003 (68 Fed. Reg. 51454-
51458).  If a claim remains denied, a 
supplemental statement of the case should 
be issued and the veteran provided with 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



